DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (2013/0175019) in view of Hori (2015/0273637) and Nagano (2009/0072007).
Regarding claim 1, Phelan discloses a joining method of welding a first metal member and a second metal member using a rotary tool with a stirring 5pin, comprising: a preparation step of forming a first step bottom surface and a first step side surface in a front surface of an end portion of the first metal member (figure 10-12), and forming a second step bottom surface and a second step side surface in 10a back surface of an end portion of the second metal member (figures 10-12); a superposition butting step of forming a lap section by stacking the first step bottom surface and the second step bottom surface together (figure 12), forming a front-side butt section by butting the first step side surface and an end 15surface of the second metal member together, and forming a back-side butt section by butting the second step side surface and an end surface of the first metal member together (figures 10-12); and a friction stirring step of welding the front-side butt 20section and the lap section by inserting the stirring pin, as rotating, from the front-side butt section (figure 23, paragraph 0048), and by relatively moving the rotary tool along the front-side butt section with the stirring pin put in contact with the first metal member and the second metal member (figure 20).
 Phelan does not specifically disclose that only the friction stir pin is in contact with the first metal member and the second metal member.  However, Hori discloses friction stir welding wherein the pin only contacts the first and second metal members wherein the pin extends beyond the lap section (figure 6B).  To one skilled in the art at the time of the invention it would have been obvious to have only the pin contacting the first and second metal members because it reduces the friction of the rotary tool.  A load applied on the friction stir device can be reduced and the friction stir welding can be easily performed at a deep position of the butting portion because a load applied can be reduced (paragraph 0009).  
Phelan does not specifically disclose wherein 25the stirring pin includes a flat surface normal to an axis of rotation of the rotary tool, and a protruding section projecting from the flat surface, and in the friction stirring step, the front-side butt section and the lap section are welded with the flat surface inserted into30insertin the first metal member and the second metal member, and with a distal end surface of the protruding section inserted deep beyond the lap section and the lap section is located at the side surface of the protruding section.  However, Nagano discloses a friction stir welding pin with a flat bottom surface with a protruding portion 132 that extends beyond the pin and extends deeper and the lap section is located at the side surface of the protruding section (figure 8).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Fuller because the tool can improve the work efficiency of the friction stir welding and can improve the weld quality. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735